OPINION
BYERS, Judge.
Pryor appeals from a dismissal of his petition for post-conviction relief after an evidentiary hearing.
Pryor says he was improperly convicted because the trial judge did not advise him he could represent himself and because his trial counsel was inadequate.
The judgment is affirmed.
Pryor was tried on a charge of rape. On the morning of trial, Pryor informed the court he wished to have the two attorneys who were appointed to represent him relieved and he wished to have other counsel. The trial judge denied this request. Pryor never made a request to represent himself.
A trial judge is not required sua sponte to advise an accused of his right to self-representation. United States v. Jones, 514 F.2d 1331 (D.C.Cir.1975); State v. Stinson, 424 A.2d 327 (Me.1981). When an accused asserts the right to self-representation, the assertion must be unequivocal. Stinson, supra; Perry v. United States, 364 A.2d 617 (U.S.App.D.C.1976).
Pryor claims his attorneys were inadequate because they raised a defense of insanity based upon drug ingestion. He says this indicates their incompetency because the defendant would not have prevailed even had it been shown.
The trial judge noted, and after taking notice of the records of this Court we agree with him, the evidence of Pryor’s guilt was overwhelming. The record clearly shows trial counsel was very competent and doing the best they could do with a hopeless situation. They attempted to show his use of drugs had rendered him insane generally.
O’BRIEN and DAUGHTREY, JJ., concur.